TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00523-CR



                                   Edward Spears, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
      NO. D-1-DC-13-600088, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Edward Spears filed a notice of appeal from a judgment of conviction for

aggravated sexual assault of a child. See Tex. Penal Code § 22.021. However, the district court

certified that this is a plea bargain case and Spears has no right of appeal. Spears and his counsel

signed the certification.

               The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: October 15, 2015

Do Not Publish